OPINION OF THE COURT
PER CURIAM.
The Trial Judge suppressed the entire video tape evidence and based upon this suppression excluded the testimony of the arresting officer.
*191The video tape is evidence subject to the scrutiny of the trier of the facts as to its contents and relevancy. The fact that there were unintelligible portions of the video tape would not exclude the evidence but would only effect the weight and sufficiency, Odom v. State, 403 So.2d 936.
If the testimony of the arresting officer was a direct result of his own recollection then that testimony may not be excluded, State v. Sarmiento, 396 S.2d 643. In that case the officer that participated in that conversation could testify as to the contents of the conversation even though the warrantless recording of a private conversation was inadmissible as evidence.
Based upon the analysis of this Court, the exclusion of the officer’s testimony and the suppression of the entire video tape were improper under such circumstances.
The Trial Court’s ruling on both issues are reversed and the case is remanded for further proceedings not inconsistent with this opinion.